DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-15 and 16-19 are related to systems (i.e., an apparatus), and claim 20 is related to a method (i.e., a process). Accordingly, claims 1-20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

An apparatus, comprising: 
at least one electronic processor programmed to: 
display, on a display device, at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, each phase in the set of phases including one or more steps to be performed in the workflow; and 
dynamically update the at least one workflow on the display device with additional data related to one or more steps of the phases of the at least one workflow.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically managing interactions between people because “displaying” a medical imaging workflow where the workflow includes phases with steps over predicted time windows and then “updating” the at least one workflow with additional data as described are steps for providing information for the management of a medical imaging procedure.

Additionally, claim 16 recites:

An apparatus, comprising: 
at least one electronic processor programmed to: 
display, on a display device, at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, each phase in the set of phases including one or more steps to be performed in the workflow; and 
retrieve a template for a type of imaging examination to which the imaging examination order corresponds, the at least one workflow comprising or being based on the template.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically managing interactions between people because “displaying” a medical imaging workflow where the workflow based on a template includes phases with steps over predicted time windows are steps for providing information for the management of a medical imaging procedure.

Additionally claim 20 recites:

A method, comprising: 
displaying, on a display device, at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, each phase in the set of phases including one or more steps to be performed in the workflow; 
retrieving a template for a type of imaging examination to which the imaging examination order corresponds, the at least one workflow comprising or being based on the template; 
dynamically updating the at least one workflow on the display device with additional data from the retrieved template; and 
outputting one or more alerts or reminders when one or more of the steps of phases of the at least one workflow is completed or will soon be completed based on the dynamically updated at least one workflow.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically managing interactions between people because “displaying” a medical imaging workflow where the workflow includes phases with steps over predicted time windows, “updating” the at least one workflow with additional data as described, and then “outputting” one or more alerts/reminders when the phases are completed/soon completed based on the workflow are steps for providing information for the management of a medical imaging procedure.

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

Claim 2 recites how the workflow that is described as part of the at least one abstract idea above is based on a template, and thus further describes the at least one abstract idea. Claims 3 and 17 recites “modifying” the template based on user inputs, thus further describing the at least one abstract idea. Claims 4 and 18 further recite and describe the modification steps of the template as described, and thus further describes the at least one abstract idea. Claim 5 recites further modifying the template being based on currently available info from the exam order, and thus further describes the at least one abstract idea. Claim 6 further recites the modifications by filling in a time or adding additional elements, and thus further describes the at least one abstract idea. Claim 7 recites modifying by adding more data, and thus further describes the at least one abstract idea. Claim 10 recites updating the workflow with data including current time and further recites “marking” current time in the workflow and then “updating” the workflow based on those markings, and thus further describes the at least one abstract idea. Claim 11 recites “monitoring” info from the hospital network and then generating the information from this monitored information, and thus further describes the at least one abstract idea. Claim 12 recites further the updating step based on the marked current time, and thus further describes the at least one abstract idea. Claim 13 recites “monitoring” steps based on monitoring the imaging devices that is used to update based on this data, and thus further describes the at least one abstract idea. Claim 14 recites “outputting” alerts/reminders based on the completed/soon to be completed workflows, and thus further describes the at least one abstract idea. Claim 15 recites “correlating” a plurality of workflows from multiple patients and then further “outputting” alerts when multiple workflows are in conflict, and thus further describes the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus, comprising: 
at least one electronic processor programmed to: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
display, on a display device (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, each phase in the set of phases including one or more steps to be performed in the workflow; and 
dynamically (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) update the at least one workflow on the display device with additional data related to one or more steps of the phases of the at least one workflow.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of at least one electronic processor, a display device, and dynamically updating the workflow, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Applicant’s Specification at paragraph [0030] describes the use of a processor to carry out the steps as described. Paragraph [0031] describes the display device. Paragraph [0045] describes the “dynamic” nature of the system as being done instantly and being done by the processor. These additional elements recite the generic use of these computer components and do not recite an improvement to these technologies.

Additionally, claim 16 recites:

An apparatus, comprising: 
at least one electronic processor programmed to  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
display, on a display device  (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, each phase in the set of phases including one or more steps to be performed in the workflow; and 
retrieve a template for a type of imaging examination to which the imaging examination order corresponds (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.), the at least one workflow comprising or being based on the template.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of at least one electronic processor, a display device, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Applicant’s Specification at paragraph [0030] describes the use of a processor to carry out the steps as described. Paragraph [0031] describes the display device. These additional elements recite the generic use of these computer components and do not recite an improvement to these technologies.

Regarding the additional limitation of retrieve a template for a type of imaging examination to which the imaging examination order corresponds, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraphs [0023, 0032] describe merely retrieving the template stored from a database and is thus part of the pre-solution activities.

Additionally claim 20 recites:

A method, comprising: 
displaying, on a display device (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, each phase in the set of phases including one or more steps to be performed in the workflow; 
retrieving a template for a type of imaging examination to which the imaging examination order corresponds (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.), the at least one workflow comprising or being based on the template; 
dynamically (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) updating the at least one workflow on the display device with additional data from the retrieved template; and 
outputting one or more alerts or reminders when one or more of the steps of phases of the at least one workflow is completed or will soon be completed based on the dynamically updated at least one workflow.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a display device, and dynamically updating the workflow, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Paragraph [0031] describes the display device. Paragraph [0045] describes the “dynamic” nature of the system as being done instantly and being done by the processor. These additional elements recite the generic use of these computer components and do not recite an improvement to these technologies.

Regarding the additional limitation of retrieve a template for a type of imaging examination to which the imaging examination order corresponds, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraphs [0023, 0032] describe merely retrieving the template stored from a database and is thus part of the pre-solution activities.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage a medical imaging workflow, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 2 recites the retrieval step for the template as described in the above additional elements in claims 16 and 20. Claims 3 and 17 recite a user input device to carry out a user input for the modification of the template, and is thus mere computer implementation. Claims 8 and 19 recite the retrieval of the templates (part of the pre-solution activity) as being derived from a database storing the plurality of templates, thus further describing the pre-solution activity.  Claim 9 recites templates being formatted as a BPMN or a XML model, these models being generic formats for representing data in a computer system and are thus part of the generic computer implementation. Claim 12 recites pre-solution activity of “receiving” a marking from the user input device.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding claim 1:

Regarding the additional limitations of at least one electronic processor, a display device, and dynamically updating the workflow, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Applicant’s Specification at paragraph [0030] describes the use of a processor to carry out the steps as described. Paragraph [0031] describes the display device. Paragraph [0045] describes the “dynamic” nature of the system as being done instantly and being done by the processor. These additional elements recite the generic use of these computer components and do not recite an improvement to these technologies.

Regarding claim 16:

Regarding the additional limitations of at least one electronic processor, a display device, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Applicant’s Specification at paragraph [0030] describes the use of a processor to carry out the steps as described. Paragraph [0031] describes the display device. These additional elements recite the generic use of these computer components and do not recite an improvement to these technologies.

Regarding the additional limitation of retrieve a template for a type of imaging examination to which the imaging examination order corresponds, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). Applicant’s Specification at paragraphs [0023, 0032] describe merely retrieving the template stored from a database and is thus part of the pre-solution activities.

Regarding claim 20:

Regarding the additional limitations of a display device, and dynamically updating the workflow, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Paragraph [0031] describes the display device. Paragraph [0045] describes the “dynamic” nature of the system as being done instantly and being done by the processor. These additional elements recite the generic use of these computer components and do not recite an improvement to these technologies.

Regarding the additional limitation of retrieve a template for a type of imaging examination to which the imaging examination order corresponds, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). Applicant’s Specification at paragraphs [0023, 0032] describe merely retrieving the template stored from a database and is thus part of the pre-solution activities.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14, 16, 20 are rejected under 35 USC 102(a)(1) as being anticipated by US 2015/0089365 A1 to Zhao et al (“Zhao”):

Regarding claim 1:
Zhao teaches an apparatus, comprising: at least one electronic processor programmed to: display, on a display device, at least one workflow corresponding to an imaging examination order for a patient, the workflow including a set of phases over predicted time windows for the workflow, ([0064]- system provides an interface for visualizing a medical imaging workflow for a patient. [0056]- describes how the system has workflow stages (interpreted as the set of phases) that are presented to a user.  [0076]- describes how the workflow is presented with an automatic processing timeline, indicating a computed, predicted time window to carry out the phases of the workflow.)
each phase in the set of phases including one or more steps to be performed in the workflow; and ([0056]- detailed steps are included in the workflow including describing clearly defined functions)
dynamically update the at least one workflow on the display device with additional data related to one or more steps of the phases of the at least one workflow. ([0056]- describes how the workflow templates (which contain the workflow) can be updated by the workflow management system (the automation aspect of using a computing system to implement the workflow management system implies the “dynamic” aspect of updating the workflow). [0059]- updating and saving of scenes from the workflow during user adjustments (indicating additional data related to the steps of the workflow is for the updating of the workflow).)

Regarding claim 2:
Zhao teaches all of the limitations of claim 1. Zhao further teaches wherein the at least one electronic processor is further programmed to retrieve a template for a type of imaging examination to which the imaging examination order corresponds, the at least one workflow comprising or being based on the template. ([0056]- workflow is visualized on a template. [0048]- show how the workflow management system (which includes the templates as described in [0056]) stores medical data (this data can be retrieved) )

Regarding claim 3:
Zhao teaches all of the limitations of claim 2. Zhao further teaches at least one user input device, wherein the at least one electronic processor is programmed to generate the at least one workflow by modifying the template based on user input received via the at least one user input device. ([0054]- user adjustments can make changes to the workflow, the workflow includes the template as described in [0056].)

Claim 17 is rejected in a similar manner to claim 3.

Regarding claim 4:
Zhao teaches all of the limitations of claim 2. Zhao further teaches wherein the modifying to generate the at least one workflow includes one or more of: filling in scheduled time for completion of one or more of the steps and phases; adding or removing phases from the template; adding one or more sub-templates to the at least one workflow; and adding patient-specific information to the phases. ([0059]- user inputs can “update” the scenes in the workflow, indicating an adding/removing of steps form the phases. [0042] describes how user inputs can be received from the GUI to update the parameters of the medical imaging procedure.)

Claim 18 is rejected in a similar manner to claim 4.

Regarding claim 5:
Zhao teaches all of the limitations of claim 1. Zhao further teaches wherein the at least one electronic processor is programmed to dynamically update the at least one workflow on the display device with additional data related to one or more steps of the phases of the at least one workflow by: modifying the template based on currently available information for the imaging examination order. ([0056]- the workflow management system can update the workflow templates. [0062]- the system can update the image that is part of the imaging procedure based on image processing parameters (interpreted as the currently available information for the imaging examination order).)

Regarding claim 6:
Zhao teaches all of the limitations of claim 5. Zhao further teaches wherein the modifying includes one or more of: filling in updated scheduled time for completion of one or more of the steps and phases; adding or removing phases from the at least one workflow; adding one or more sub-templates to the at least one workflow; and adding patient-specific information to the phases. ([0025]- metadata is used as part of the automatic image processing operations and includes patient-specific information such as patient ID and body region. The metadata includes parameters that are made to modify the imaging process. [0058, 0059]- this metadata is used to update and save scenes for the medical imaging viewing which is part of the imaging workflow process.)

Regarding claim 7:
Zhao teaches all of the limitations of claim 5. Zhao further teaches wherein the modifying includes: adding one or more of historical patient data, present workload, and staff levels to adjusting the predicted time intervals for one or more of the phases. ([0025]- metadata is used as part of the automatic image processing operations and includes patient-specific information such as health condition (health condition is interpreted as the historical patient data). The metadata includes parameters that are made to modify the imaging process. [0058, 0059]- this metadata is used to update and save scenes for the medical imaging viewing which is part of the imaging workflow process.)

Regarding claim 8:
Zhao teaches all of the limitations of claim 2. Zhao further teaches a database storing a plurality of templates for different types of imaging procedures, the templates storing a set of phases of the imaging procedure, personnel needed, and equipment need. ([0077]- data structures that are need for the automated image processing system (interpreted as part of the templates) is stored in a database)

Claim 19 is rejected in a similar manner to claim 8.

Regarding claim 9:
Zhao teaches all of the limitations of claim 8. Zhao further teaches wherein the templates are a BPMN model or a XML model. ([0119]- workflow tools has key images and structures (interpreted as the templates) and are stored as XML)

Regarding claim 10:
Zhao teaches all of the limitations of claim 2. Zhao further teaches wherein the currently available information includes a current time and the at least one electronic processor is programmed to dynamically update the at least one workflow on the display device with additional data related to one or more steps of the phases of the at least one workflow by: automatically marking the current time in the at least one workflow; and ([0081]- the workflow timeline can be interacted with the user and specific points on the workflow timeline can be viewed by the user. [0090]- timeline can indicate that processing has already taken place, indicating a marking a current time or a time point in the timeline.)
updating the at least one workflow on the display device based on the marking of the current time. ([0095]- based on viewing a point of the imaging workflow timeline (which includes the current time), the image can data be altered (indicating an update to the medical imaging process).)

Regarding claim 12:
Zhao teaches all of the limitations of claim 1. Zhao further teaches wherein the at least one electronic processor is programmed to dynamically update the at least one workflow on the display device with additional data related to one or more steps of the phases of the at least one workflow by: receiving, via at least one user input device, a marking of a current time in the at least one workflow; and ([0081]- the workflow timeline can be interacted with the user and specific points on the workflow timeline can be viewed by the user. [0090]- timeline can indicate that processing has already taken place, indicating a marking a current time or a time point in the timeline.)
updating the at least one workflow on the display device based on the marking of the current time. ([0095]- based on viewing a point of the imaging workflow timeline (which includes the current time), the image can data be altered (indicating an update to the medical imaging process).)

Regarding claim 14:
Zhao teaches all of the limitations of claim 1. Zhao further teaches wherein the electronic processor is further programmed to: output one or more alerts or reminders when one or more of the steps of phases of the at least one workflow is completed or will soon be completed. ([0102]- image processing results are generated in a report if the processing is satisfactory (this indicates a alert is given with the workflow of medical imaging is completed).)

Claim 16 is rejected in a manner similar to the combination of claims 1 and 2.

Claim 20 is rejected in a manner similar to the combination of claims 1 and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, and 15 are rejected under 35 USC 103 as being unpatentable over US 2015/0089365 A1 to Zhao et al (“Zhao”) in view of US 2008/0312959 A1 to Rose et al. (“Rose”): 

Regarding claim 11:
Zhao teaches the limitations of claim 5. Zhao however does not teach:
wherein the electronic processor is further programmed to: monitor information from one or more of a hospital network for relevant messages, analyzing video from one or more tracking cameras, RFID tag readings, status information received from a medical device; and generate the currently available information from the monitored information. 
Rose however teaches before the effective filing date of the current invention that a workflow management system for patient diagnosis can perform monitoring steps by querying systems such as radiology devices (medical devices) and can generate the data for the decision support system [0021].
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging management before the effective filing date of the current invention to include the monitoring aspect of Rose to the system of Zhao because it provides better workflow management as presented in the problem presented in [0002] in Rose.

Regarding claim 13:
Zhao teaches all of the limtations of claim 1. Zhao however does not teach:
wherein the electronic processor is further programmed to: monitor a controller of an imaging device used in performing the imaging examination order for the patient;
wherein the additional data used in the dynamic updating includes additional data generated by the monitoring of the controller of the imaging device.
Rose however teaches before the effective filing date of the current invention that a workflow management system and decision support system can be in communication with medical equipment such as a magnetic resonance imaging device, and this monitoring can be used for decision support to suggest confirmation tests, indicating an update to the medical imaging workflow [0028].
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging management before the effective filing date of the current invention to include the monitoring aspect of Rose to the system of Zhao because it provides better workflow management as presented in the problem presented in [0002] in Rose.

Regarding claim 15:
Zhao teaches all of the limitations of claim 14. Zhao however does not teach:
correlate a plurality of workflows corresponding to multiple patients using the predicted time windows of corresponding phases of each workflow; 
output the one or more alerts or reminders when the predicted time windows of the multiple workflows are in conflict. 
Rose however teaches before the effective filing date of the current invention that the workflow management system can be used to resolve conflicts of conflicting workflows; the system can be used to show several possible steps or actions to resolve the issue, indicating an output of an alert or reminder when wo patient’s workflows are in conflict [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging management before the effective filing date of the current invention to include the conflict monitoring aspect of Rose to the system of Zhao because it provides better workflow management as presented in the problem presented in [0002] in Rose.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO-2007050962-A2 to Reiner teaches of managing workflow templates for medical images that includes user inputs to update information to generate the workflow templates.
NPL “RIL-contour: a medical imaging dataset annotation tool for and with deep learning” to Philbrick et al. teaches of a medical imaging workflow system that can be edited with annotations by multiple user inputs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686


/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/20/22